Murphy, P. J., and Rosenberger, J., dissent in a memorandum by Rosenberger, J., as follows:
As the Court of Appeals first articulated in People v Jones (47 NY2d 409, 415, cert denied 444 US 946) and reaffirmed in People v Martinez (82 NY2d 436, 442), "a trial court’s own impressions of the general vicissitudes of undercover narcotics work” do not alone provide a sufficient basis for a closure order. Closure of the courtroom is permitted only where the conclusions drawn from an inquiry adequately "assure the court that the defendant’s right to a public trial is not being sacrificed for less than compelling reasons” (People v Jones, supra, at 414-415). "[S]ince the concept of a secret trial is anathema to the social and political philosophy which motivates our society, the discretion to limit the public nature of judicial proceedings is to be 'sparingly exercised and then, only when unusual circumstances necessitate it’ (People v Hinton, 31 NY2d 71, 76)” (supra at 413).
In this case, closure was ordered based upon the prosecutor’s representations that the undercover witness had the following concern: "since he is still acting as an undercover officer in the *142same exact location or same vicinity of that area,[1] that it would be a danger to his own life or, at least, certainly to the operation should anyone else come in and watch the trial, and then in a sense 'blow his cover’ knowing he’s an undercover narcotics officers [sic]”. This bare factual recital could apply to almost any undercover officer (compare, People v Escabar, 226 AD2d 650).
Since defense counsel opposed the application, specifically citing Hinton, it was reversible error for the court to have ignored the requirements of Waller v Georgia (467 US 39, 45),2 adopted in Martinez (supra), by declining to hold a Hinton hearing where the officer could provide more detailed testimony and be cross-examined (People v Parker, 194 AD2d 335; see also, People v Torres, 201 AD2d 413, lv denied 83 NY2d 1008 [error to preclude cross-examination at Hinton hearing]; cf., People v Pollock, 50 NY2d 547, 550 [no request for hearing and defense concedes that public testimony posed danger]), or, at the least, by failing to make an adequate inquiry of either the prosecutor or the witness as to how this specific public trial appearance would pose a danger to his life or damage his other investigations (People v Jones, supra, at 414; People v Cuevas, 50 NY2d 1022; People v Alvarado, 223 AD2d 712; People v Cordero, 150 AD2d 258, affd 75 NY2d 757 [witness’s testimony required where prosecutor’s unsubstantiated allegations insufficient to support closure order]).
Allowing the defendant’s girlfriend to remain in the courtroom, on consent of the parties, was not a reasonable alternative to closing the proceeding in the circumstances (see, Waller v Georgia, supra, at 48). Since it did not adequately protect the defendant’s fundamental right to a public trial (US Const 6th Amend; Civil Rights Law § 12; Judiciary Law § 4), I would reverse the judgment appealed and order a new trial.

. The undercover was a member of the Manhattan North TNT Division which covers the area from 218th Street and Broadway to the mid-fifties near Central Park. The arrest in this case occurred in the vicinity of 165th Street and Broadway.


. Waller instructs that "the party seeking to close [a trial] must advance an overriding interest that is likely to be prejudiced, the closure must be no broader than necessary to protect that interest, the trial court must consider reasonable alternatives to closing the proceeding, and it must make findings adequate to support the closure” (467 US 39, 48). None of the four Waller requirements was met in this case.